Lyle Brown, Justice. Appellant Arkansas Louisiana Gas Company by eminent domain acquired a right-of-way across 158 acres of land belonging to M. H. Verser and wife, appellees. Appellant poses three points for reversal and we shall successively list and discuss them Point I. The court erred in allowing testimony of damages by way of alleged trespass outside the right-of-way described in the taking. No answer alleging special damages was filed. The right-of-way description set out in the complaint of taking described a strip sixty feet in width, reverting to forty feet after construction. Over the timely objections of appellant, three witnesses for appellees testified that appellant cut a swath far in excess of sixty feet in numbers of places. M. H. Verser testified (as abstracted) that shade trees were cut “and nice level places I could have used and developed alongside the right-of-way. The right-of-way in width runs all the way from sixty-five feet to 125 feet. What Lam trying to say is that I was damaged other than the right-of-way.” Lloyd Hardage testified: “[T]he width where the timber had been bulldozed off when this line was laid figures from sixty-five to 112 feet. I measured it. I would say it would average eighty to eighty-five feet in width.” Witness Arlin Jones testified: “I measured the gas line through the forest and woods at some twenty to twenty-five places with a hundred foot tape. Maybe a place or two. I found it sixty-five feet in width and it runs all the way up to 100 feet, averaging about eighty feet.” Since the right-of-way traversed diagonally 158 acres of land it can be seen that those witnesses were testifying to considerable damages due to leveling and bulldozing a substantial amount of acreage outside the legal right-of-way. To all of the recited evidence the appellant objected, moved for mistrial, and in the alternative asked for a continuance in order that appropriate defenses could be prepared. All of those requests were denied. The court fell into error. In the early case of Railway v. Hunt, 51 Ark. 330, 11 S. W. 418 (1888), it was pointed out that the landowner is not required to file an answer unless he is claiming special damages not in contemplation on filing the petition. See Arkansas State Highway Comm’n. v. Lewis, 243 Ark. 943, 422 S. W. 2d 866 (1968). Then in Bradley v. Keith, 229 Ark. 326, 315 S. W. 2d 13 (1958), this court said that if a landowner claimed such special damages as the cost of building and maintaining fences along the strip of land taken, the claim should be pleaded. A case very much in point is Arkansas State Highway Comm’n. v. Schmoll, 245 Ark. 21, 430 S. W. 2d 852 (1968). At the trial, and without a special pleading to that effect, Schmoll was allowed to offer proof to the effect that the highway department was taking more land than was described in the taking. In the case at bar the landowners were allowed to offer proof that the taking constituted more lands than were described in the taking. In Schmoll we said that special damages such as that raised by the landowner should have been pleaded. Appellees contend that the value of lands taken, together with any damages to the remainder is a well-recognized rule to achieve just compensation and does not have to be pleaded. That is true as to the diminution in value to the remainder which is reasonably expected to result because of the severance. But when special damages are alleged to arise, such as construction damages to lands not within the taking, those damages must be pleaded. It is only fair, as was said in Schmoll, supra, that allegations of special damages be “brought out in the open” before the day of trial in order that reasonable time be allowed for preparation. Point II. It was error to permit the owner’s opinion of values to go to the jury. If a landowner has an intimate acquaintance with his property he may give value testimony even though he had no knowledge of other property values. On appeal we review his testimony to determine whether it was substantial. Arkansas State Highway Comm’n. v. Watson, 248 Ark. 422, 451 S. W. 2d 741 (1970). M. H. Verser had lived on or near the lands for forty-six years. He inherited half the lands from his father. He had surveys made for the purpose of selling small homesites, which was conceded to be its highest and best use. For valuation purposes he divided the land into four separate tracts based on topography as it would affect the construction of homes. He fixed a value on the land taken and gave his opinion as to the impact of the right-of-way to the remainder. We find no error in the landowner’s method of calculation. Point III. There were numerous prejudicial rulings by the trial court. Here we treat only those points which touch on matters likely to arise in the event of another trial. Appellant attacks the admissibility of comparable sales used by experts Hardage and Jones. The witnesses used as comparable the sales of small tracts of acreage for homesites, ranging from 1.7 acres to three acres each. Appellant contends there is no comparability between those sales and the large Verser tract of 158 acres. What the two witnesses were attempting to do was to determine what the Verser tract was worth when put to its highest and best use. We find no error. Appellant attacks the testimony of witness Jones as tending to inflame the jury. We do not agree; however, there is merit in appellant’s suggestion that some of the witness’ answers were not responsive to the questions. Error is also suggested in that witness Jones related his experience in paying for gas mains to cross the streets in a sub-division developed by him. It was not improper for an experienced developer to describe the requirement because it is commonly recognized as a regular cost attached to new sub-divisions involving gas mains. Reversed and remanded. Fogleman, J., concurs.